

117 S2055 IS: IRS Whistleblower Program Improvement Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2055IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Grassley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify and reform rules relating to investigations and whistleblowers, and for other purposes.1.Short titleThis Act may be cited as the IRS Whistleblower Program Improvement Act of 2021.2.Standard and scope of review of whistleblower award determination(a)In generalParagraph (4) of section 7623(b) of the Internal Revenue Code of 1986 is amended—(1)by striking appealed to and inserting reviewed by; and(2)by adding at the end the following: Any review by the Tax Court under the preceding sentence shall be de novo and shall be based on the administrative record established at the time of the original determination and any additional newly discovered or previously unavailable evidence..(b)Conforming amendmentThe heading of paragraph (4) of section 7623(b) of the Internal Revenue Code of 1986 is amended by striking Appeal and inserting Review.(c)Effective dateThe amendments made by this section shall apply to cases under section 7623(b)(4) of the Internal Revenue Code of 1986 which are pending on, or filed on or after, the date of the enactment of this Act.3.Exemption from sequestration(a)In generalSection 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905) is amended—(1)by redesignating subsection (k) as subsection (l); and(2)by inserting after subsection (j) the following: (k)Awards to whistleblowersAn award authorized under section 7623 of the Internal Revenue Code of 1986 shall be exempt from reduction under any order issued under this part..(b)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) after December 31, 2020.4.Whistleblower privacy protections(a)In generalParagraph (4) of section 7623(b) of the Internal Revenue Code of 1986, as amended by section 2, is further amended—(1)by striking determination.—Any determination and inserting “determination.—(A)In generalAny determination, and(2)by adding at the end the following new subparagraph:(B)Presumption of anonymityFor purposes of Rule 345(a) of the Tax Court Rules of Practice and Procedure (as in effect on the date of the enactment of the IRS Whistleblower Program Improvement Act of 2021), and any successor rule, with respect to any action under this paragraph there shall be a rebuttable presumption that a whistleblower would be subject to retaliation, physical harm, social and professional stigma, or economic distress which outweighs the counterbalancing societal interests in knowing the whistleblower's identity..(b)Effective dateThe amendments made by this section shall apply to petitions filed under Rule 345(a) of the Tax Court Rules of Practice and Procedure which are pending on, or filed on or after, the date of the enactment of this Act.5.Modification of IRS whistleblower report(a)In generalSection 406(c) of division A of the Tax Relief and Health Care Act of 2006 is amended by striking such use, in paragraph (1) and inserting such use (which shall include a list and descriptions of the top tax avoidance schemes, not to exceed 10, disclosed by whistleblowers during such year),.(b)Effective date The amendment made by this section shall apply to reports the due date for which are after the enactment of this Act.6.Interest on whistleblower awards(a)In generalSection 7623(b) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively, and by inserting after paragraph (5) the following new paragraph:(5)Interest(A)In generalIf the Secretary has not provided notice to an individual described in paragraph (1) of a preliminary award determination before the applicable date, the amount of any award under this subsection shall include interest from such date at the overpayment rate under section 6621(a).(B)ExceptionNo interest shall accrue under this paragraph after the date on which the Secretary provides notice to the individual of a preliminary award determination.(C)Applicable dateFor purposes of this paragraph, the applicable date is the date that is 12 months after the first date on which—(i)all of the proceeds resulting from actions subject to the award determination have been collected, and(ii)either—(I)the statutory period for filing a claim for refund has expired, or(II)the taxpayers subject to the actions and the Secretary have agreed with finality to the tax or other liabilities for the periods at issue, and either the taxpayers have waived the right to file a claim for refund or any claim for refund has been resolved..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.7.Retention of collected proceeds to fund program costs(a)In generalSection 7623 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(e)Retention of collected proceeds To fund program costs(1)In generalThe Secretary may retain annually up to 3 percent of the amount of proceeds collected as a result of actions described in subsection (a) (including any related actions) or from any settlements in response to such actions to be used for program costs (within the meaning of section 6307(d)(2)) associated with administering the whistleblower programs under this section, including reimbursing the applicable divisions of the Internal Revenue Service for costs associated with investigating whistleblower claims, except that the amount so retained in any year shall not exceed $10,000,000. The Secretary shall keep adequate records regarding amounts so retained and used. (2)Coordination rulesThe amount credited as paid by any taxpayer, and any award to a whistleblower, shall be determined without regard to this subsection.(3)Adjustment for inflationIn the case of calendar years beginning after 2022, the $10,000,000 amount in paragraph (1) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2021 for 2016 in subparagraph (A)(ii) thereof.If any increase under the preceding sentence is not a multiple of $10,000, such increase shall be rounded to the next lowest multiple of $10,000..(b)Effective dateThe amendment made by this section shall apply to proceeds collected after the date of the enactment of this Act.8.Correction regarding deductions for attorney's fees(a)In generalSection 62(a)(21)(A)(i) of the Internal Revenue Code of 1986 is amended by striking 7623(b) and inserting 7623.(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.